                 Case 2:18-cv-00845-JCC Document 71 Filed 08/31/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   VIRGIL ARMSTRONG,                                         CASE NO. C18-0845-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DEPUTY C. WHALEN et al.,

13                              Defendant.
14

15          This matter comes before the Court on Defendants’ motion to stay proceedings pending
16   appeal (Dkt. No. 67). On June 5, 2020, the Court denied Defendants’ motion for summary
17   judgment, concluding that Defendants Carl Whalen, Kore Oyetuga, Chad Daugherty, and Ty
18   Trenary were not entitled to qualified immunity. (Dkt. No. 61 at 6–11.) On June 29, 2020,
19   Defendants appealed the Court’s decision to the Ninth Circuit. (Dkt. No. 64.) Defendants now
20   move to stay the proceedings before the Court pending the appeal. (Dkt. No. 67.)
21          If a district court denies qualified immunity based on an issue of law, the denial is
22   appealable as a “final decision” within the meaning of 28 U.S.C. § 1291. Mitchell v. Forsyth, 472
23   U.S. 511, 530 (1985). So long as the appeal is not frivolous, the appeal automatically divests the
24   district court of jurisdiction “over the particular issues involved in [the] appeal.” City of Los
25   Angeles v. Santa Monica Baykeeper, 254 F.3d 882, 886 (9th Cir. 2001); Chauman v. Wright, 960
26   F.2d 104, 104–05 (9th Cir. 1992) (“[A] frivolous or forfeited appeal does not automatically


     ORDER
     C18-0845-JCC
     PAGE - 1
               Case 2:18-cv-00845-JCC Document 71 Filed 08/31/20 Page 2 of 2




 1   divest the district court of jurisdiction.”). The appeal does not, however, divest the district court

 2   of jurisdiction over the “aspects of the case that are not subject of the appeal.” United States v.

 3   Pitner, 307 F.3d 1178, 1183 n.5 (9th Cir. 2002). In deciding whether to stay those aspects of the

 4   proceedings, the district court must consider “the possible damage which may result from the

 5   granting of a stay, the hardship or inequity which a party may suffer in being required to go

 6   forward, and the orderly course of justice measured in terms of the simplifying or complicating

 7   of issues, proof, and questions of law which could be expected to result from a stay.” CMAX, Inc.

 8   v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).
 9          Here, the Court denied qualified immunity to Defendants Whalen, Oyetuga, Daugherty,
10   and Trenary based the Court’s legal conclusion that the Defendants violated Plaintiff’s clearly
11   established Fourth Amendment rights when the evidence was viewed in the light most favorable
12   to Plaintiff. (See Dkt. No. 61 at 6–11.) In addition, Defendants have filed a non-frivolous appeal
13   of the Court’s decision. (Dkt. No. 64.) The Court is, therefore, divested of jurisdiction over the
14   issues involved in the appeal. See City of Los Angeles, 254 F.3d at 886. Furthermore, Plaintiff
15   has failed to oppose Defendants’ motion for a stay, which the Court construes as an admission
16   that the motion has merit. See W.D. Wash. Local Civ. R. 7(b)(2). The Court also finds that a stay
17   would be in the interest of judicial economy. Accordingly, the Court hereby STAYS all further
18   proceedings in this case until the Ninth Circuit resolves Defendants’ appeal.

19          DATED this 31st day of August 2020.




                                                            A
20

21

22
                                                            John C. Coughenour
23                                                          UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C18-0845-JCC
     PAGE - 2
